DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 9/14/22. Claims 12 – 25 are pending in the current application. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 - 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
		1. An information processing device, comprising: a storage that stores: contents owned by a player, wherein each of the contents has a content ID and a parameter; and a mission associated with a first content of the contents, and a controller connected to the storage and that: executes a game in which a parameter of a source content is increased when the source content having a source content ID is fused with a resource content having a resource content ID that is a same as the source content ID; upon receiving an instruction for the mission based on a player's operation, causes a screen to display a game discipline in which the first content can be acquired by the player; when two or more first contents are acquired in the game disciplines, determines: a second content of the acquired first contents as the source content; and third contents of the acquired first contents as the resource contents; and cause the screen to display a result in which the second content is automatically fused with the third contents.
	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Managing personal behavior or relationships or interactions between people
	The claims are directed towards managing personal behavior or relationships between people, which are all considered to be abstract ideas according to the 2019 guidelines. 
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
		iii.	Although the claims recite additional limitations, such as a storage device 			and a display screen, the said additional limitations do not integrate the exception into 			a practical application of the exception. For example, the claims require additional 			limitations such as a processor, an interface, and memory components. 
		iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite additional elements such as a storage device and a display screen, however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
	Response to Arguments
Applicant’s arguments with respect to claims 12 - 25 have been considered but are moot based on new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715